DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 4 and 6 recite the limitation ‘the sensor’.  Claim 1 recites two different sensors, therefore it is unclear which sensor claims 4 and 6 are referring to.
Claim 7 recites the limitation ‘an additional security request’.  Since a security request has not been previously recited, it is unclear what is meant by this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alameh et al. (US Pub. 20210227383 A1).

Alameh discloses the following limitations:

1. A method of securing an electronic device, comprising: 
receiving, at a biometric sensor of the electronic device, a first biometric at a first time (para. 65- A third higher authentication factor 203 can comprise a biometric factor. Examples of biometric factors include voiceprints, iris scans, retinal scans, fingerprints, or other biometric data); 
generating a first digital representation of the first biometric (para. 127- a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger.); 
comparing the first digital representation with a previously registered biometric (para. 45- the image can be compared to one or more predefined reference images);
unlocking the electronic device in response to the first digital representation sharing a threshold similarity with the previously registered biometric (para. 22- the one or more processors of the electronic device operate the electronic device in a normal mode of operation, with all functions and data being accessible, so long as the electronic device remains within the geofence; para. 49- authentication at decision 107 will fail in one or more embodiments unless the image sufficiently corresponds to at least one of the one or more predefined images and the depth scan sufficiently corresponds to at least one of the one or more predefined facial maps. As used herein, “sufficiently” means within a predefined threshold.; ); 
detecting a triggering event with a second sensor of the electronic device, the second sensor different from the biometric sensor (para. 34-36- illustrated therein is one explanatory method 100 in accordance with one or more embodiments of the disclosure. In a primary embodiment, the method 100 of FIG. 1 establishes a geofence 118 about a location 117 when an authorized user 113 puts down an electronic device 114 on a surface, e.g., on the table 115 of step 101, such as when the authorized user 113 puts the electronic device 114 on the table 115. However, in other embodiments, such as when the electronic device 114 is configured with touch or grip sensors, steps of the method 100 can be used to establish a geofence 118 when an authorized user 113 hands the electronic device 114 to another person, when the electronic device 114 is snatched out of the hands of the authorized user 113, such as when being stolen by a nefarious actor 120, or in other situations.); 
receiving, at the electronic device and after the triggering event is detected, a second biometric at a second time (Fig. 4, #409; para. 41-42- while the electronic device 114 remains within the geofence 118, a recurrence of physical contact between a person an the electronic device 114. Decision 107 determines whether the person making physical contact with the electronic device 114 is an authorized user of the electronic device 114 by performing an authentication procedure.  Decision 107 can be performed in a variety of ways. These ways can include by delivery of a fingerprint image to a fingerprint sensor, by entry of a PIN code, by voice recognition, by iris scan, or by other techniques. In one or more embodiments, the authorized user 113 delivers a facial recognition input to an authentication system of the electronic device 114 for authentication at decision 107.); 
generating a second digital representation of the second biometric (para. 127- a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger.); 
comparing the second digital representation with the previously registered biometric (para. 45- the image can be compared to one or more predefined reference images); and 
determining whether the second digital representation shares the threshold similarity with the previously registered biometric (para. 49- authentication at decision 107 will fail in one or more embodiments unless the image sufficiently corresponds to at least one of the one or more predefined images and the depth scan sufficiently corresponds to at least one of the one or more predefined facial maps. As used herein, “sufficiently” means within a predefined threshold)..

2. The method of claim 1, further comprising locking the electronic device and preventing access to an internal storage of the electronic device when the second digital representation does not share the threshold similarity with the previously registered biometric (para. 56-57- when operating in the enhanced security mode of operation, the one or more processors can lock or limit full access the electronic device 114 at step 112 to preclude access to it or the information stored therein. For example, the one or more processors can lock the electronic device 114 at step 112 to preclude access to it or reduce access or the information stored therein when operating in the enhanced security mode of operation).

3. The method of claim 2, further comprising: capturing, from a camera of the electronic device, an image when the second digital representation does not share the threshold similarity with the previously registered biometric; and transmitting a message to an account associated with the previously registered biometric, the message comprising: current location information of the electronic device; and the image. (para. 93- may use the wireless communication circuit to transmit a wireless communication to another electronic device belonging to the authorized user (113) of the electronic device (114) apparently being stolen. This wireless communication can identify the fact that an unauthorized user has possession of the electronic device and has taken it outside the geofence (118). The message may include other information, such as an image of the unauthorized user, a location of the electronic device (114), sounds recorded by the one or more microphones of the electronic device (114), or other data. This alerts the authorized user to the fact that the electronic device (114) may have been stolen, thereby facilitating easier and quicker recovery of the same.)

6. The method of claim 1, wherein: the sensor is a camera or a light sensor; and the triggering event occurs when light detected by the camera or light sensor falls below a threshold value. (para. 133, 150- A light sensor 908 can be used to detect whether or not ambient light is incident on the housing of the electronic device (114). The light sensor 908 can also be used to detect an intensity of ambient light is above or below a predefined threshold. In one or more embodiments the light sensor 908 can detect changes in optical intensity, color, light, or shadow in the near vicinity of the electronic device (114). In one embodiment, the light sensor 908 can be configured as an image-sensing device that captures successive images about the device and compares luminous intensity, color, or other spatial variations between images to detect weather conditions.)

8. The method of claim 1, wherein the first biometric and the second biometric are at least one of a vocal pattern, a fingerprint, a palm print, a facial geometry, an eye pattern, a retina pattern, a signature, or a vein pattern. (para. 65- A third higher authentication factor 203 can comprise a biometric factor. Examples of biometric factors include voiceprints, iris scans, retinal scans, fingerprints, or other biometric data)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh and further in view of Nguyen et al. (US Pub. 20130063274 A1).

Regarding claim 4, Alameh discloses the method of claim 1, wherein: the sensor is an accelerometer (para. 35- Similarly, a touch-sensitive display of the electronic device 114 can detect the release of the hand as the authorized user 113 places the electronic device 114 on the table 115. In one or more embodiments, this state can be determined by a motion sensor such as an accelerometer.); but does not specifically teach the triggering event occurs when an acceleration of the electronic device surpasses a gravitational acceleration.  However, this concept is known and used in the art as evidenced by Nguyen (see para. 35-36) and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Nguyen with the disclosure of Alameh as a known triggering event indicating the user device may have been stolen as suggested by Nguyen.

Regarding claim 9, the rejection of claim 1 is incorporated herein. Alameh discloses a method for providing a continuous biometric authentication, comprising:
	registering a first digital representation of a biometric of a user in a memory of a mobile device (para. 45- the image can be compared to one or more predefined reference images stored in memory of the electronic device 114.);
establishing the first digital representation as a password for the mobile device (para. 33- the owner may authenticate his or her self to the one or more processors by way of setting up a password, or alternatively by entering a secret code supplied by the manufacturer that is stored at a location separate from the television set. In one or more embodiments, this secret code is required as the device boots up; without it, the device is useless. Alternatively, in another embodiment, the owner may authenticate his or her self to the one or more processors of the television set by delivering fingerprint data to a fingerprint sensor, or other biometric data to another biometric sensor.);
receiving the biometric at a biometric sensor of the mobile device (para. 65- A third higher authentication factor 203 can comprise a biometric factor. Examples of biometric factors include voiceprints, iris scans, retinal scans, fingerprints, or other biometric data); 
generating a second digital representation of the biometric (para. 127- a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger.); 
comparing the first digital representation of the biometric with the second digital representation of the biometric (para. 45- the image can be compared to one or more predefined reference images); 
permitting access to the memory when the first digital representation and the second digital representation of the biometric share a threshold similarity (para. 22- the one or more processors of the electronic device operate the electronic device in a normal mode of operation, with all functions and data being accessible, so long as the electronic device remains within the geofence); 
detecting an acceleration of the mobile device (para. 35- Similarly, a touch-sensitive display of the electronic device 114 can detect the release of the hand as the authorized user 113 places the electronic device 114 on the table 115. In one or more embodiments, this state can be determined by a motion sensor such as an accelerometer.).  Alameh does not specifically teach requesting the biometric when the detected acceleration surpasses a threshold acceleration. However, this concept is known and used in the art as evidenced by Nguyen (see para. 35-36) and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Nguyen with the disclosure of Alameh as a known triggering event indicating the user device may have been stolen.

Regarding claim 10, Alameh discloses in the method of claim 9, wherein: the biometric is a first biometric; and the method further comprises: after the first biometric is requested, receiving a second biometric at the biometric sensor, the second biometric different than the first biometric (Fig. 4, #409; para. 41-42- while the electronic device 114 remains within the geofence 118, a recurrence of physical contact between a person an the electronic device 114. Decision 107 determines whether the person making physical contact with the electronic device 114 is an authorized user of the electronic device 114 by performing an authentication procedure.  Decision 107 can be performed in a variety of ways. These ways can include by delivery of a fingerprint image to a fingerprint sensor, by entry of a PIN code, by voice recognition, by iris scan, or by other techniques. In one or more embodiments, the authorized user 113 delivers a facial recognition input to an authentication system of the electronic device 114 for authentication at decision 107.); generating a third digital representation of the second biometric (para. 127- a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger.); comparing the first digital representation of the first biometric with the third digital representation of the second biometric (para. 45- the image can be compared to one or more predefined reference images); and blocking access to the memory when the first digital representation and the third digital representation do not share the threshold similarity. (para. 56-57- when operating in the enhanced security mode of operation, the one or more processors can lock or limit full access the electronic device 114 at step 112 to preclude access to it or the information stored therein. For example, the one or more processors can lock the electronic device 114 at step 112 to preclude access to it or reduce access or the information stored therein when operating in the enhanced security mode of operation)

Regarding claim 11, Alameh discloses in the method of claim 10, further comprising: when the second biometric is received, determining a location of the mobile device; and transmitting a message to an account associated with the user, the message containing the location of the mobile device. (para. 93- may use the wireless communication circuit to transmit a wireless communication to another electronic device belonging to the authorized user (113) of the electronic device (114) apparently being stolen. This wireless communication can identify the fact that an unauthorized user has possession of the electronic device and has taken it outside the geofence (118). The message may include other information, such as an image of the unauthorized user, a location of the electronic device (114), sounds recorded by the one or more microphones of the electronic device (114), or other data. This alerts the authorized user to the fact that the electronic device (114) may have been stolen, thereby facilitating easier and quicker recovery of the same.)

Regarding claim 12, Alameh discloses in the method of claim 9, further comprising: after the biometric is requested, receiving the biometric at the biometric sensor (para. 65- A third higher authentication factor 203 can comprise a biometric factor. Examples of biometric factors include voiceprints, iris scans, retinal scans, fingerprints, or other biometric data); generating a third digital representation of the biometric (para. 127- a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger.); comparing the first digital representation of the biometric with the third digital representation of the biometric (para. 45- the image can be compared to one or more predefined reference images); and continuing to permit access to the memory when the first digital representation and the third digital representation of the biometric share the threshold similarity. (para. 22- the one or more processors of the electronic device operate the electronic device in a normal mode of operation, with all functions and data being accessible, so long as the electronic device remains within the geofence)

Regarding claim 14, Alameh discloses in the method of claim 9, wherein: the biometric sensor is at least one of a fingerprint sensor, a palm print sensor, a camera, an image sensor, a microphone, a LIDAR detector, or a touch sensitive display; and the biometric is at least one of a fingerprint, a palm print, a retina pattern, a facial geometry, a vocal pattern, a vein pattern, or a signature. (para. 65- A third higher authentication factor 203 can comprise a biometric factor. Examples of biometric factors include voiceprints, iris scans, retinal scans, fingerprints, or other biometric data)

Regarding claim 15, the rejections of claims 1 and 9 are incorporated herein.  Alameh discloses an electronic device comprising: a non-transitory storage medium that stores instructions; a biometric sensor configured to receive image information from a user (para. 65- A third higher authentication factor 203 can comprise a biometric factor. Examples of biometric factors include voiceprints, iris scans, retinal scans, fingerprints, or other biometric data); a device sensor configured to detect a triggering event with respect to the electronic device (para. 34-36- illustrated therein is one explanatory method 100 in accordance with one or more embodiments of the disclosure. In a primary embodiment, the method 100 of FIG. 1 establishes a geofence 118 about a location 117 when an authorized user 113 puts down an electronic device 114 on a surface, e.g., on the table 115 of step 101, such as when the authorized user 113 puts the electronic device 114 on the table 115. However, in other embodiments, such as when the electronic device 114 is configured with touch or grip sensors, steps of the method 100 can be used to establish a geofence 118 when an authorized user 113 hands the electronic device 114 to another person, when the electronic device 114 is snatched out of the hands of the authorized user 113, such as when being stolen by a nefarious actor 120, or in other situations.); and a processor the executes the instructions to: receive an acceleration value of the electronic device from the device sensor (para. 35- Similarly, a touch-sensitive display of the electronic device 114 can detect the release of the hand as the authorized user 113 places the electronic device 114 on the table 115. In one or more embodiments, this state can be determined by a motion sensor such as an accelerometer.); in response to the determination that the acceleration is above the gravitational acceleration, direct the biometric sensor to initiate a facial scan of the user and generate a biometric image containing a facial geometry of the user; and compare the biometric image with a previously registered biometric image. (para. 49- 50- As with the predefined images, the depth scan will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth. As before, the depth scan will sufficiently correspond to at least one of the one or more predefined facial maps when a certain number of features in the depth scan are also present in the predefined facial maps.)
Alameh does not specifically teach: determine the acceleration of the electronic device is above a gravitational acceleration.  However, this concept is known and used in the art as evidenced by Nguyen (see para. 35-36) and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Nguyen with the disclosure of Alameh as a known triggering event indicating the user device may have been stolen.

Regarding claim 16, Alameh discloses in the electronic device of claim 15, wherein the processor is further configured to restrict access to the electronic device when the biometric image does not match with the previously registered biometric image. (para. 56-57- when operating in the enhanced security mode of operation, the one or more processors can lock or limit full access the electronic device 114 at step 112 to preclude access to it or the information stored therein. For example, the one or more processors can lock the electronic device 114 at step 112 to preclude access to it or reduce access or the information stored therein when operating in the enhanced security mode of operation)

Regarding claim 17, Alameh discloses in the electronic device of claim 16, wherein the processor is further configured to store a location of the electronic device. (para. 93- may use the wireless communication circuit to transmit a wireless communication to another electronic device belonging to the authorized user (113) of the electronic device (114) apparently being stolen. This wireless communication can identify the fact that an unauthorized user has possession of the electronic device and has taken it outside the geofence (118). The message may include other information, such as an image of the unauthorized user, a location of the electronic device (114), sounds recorded by the one or more microphones of the electronic device (114), or other data. This alerts the authorized user to the fact that the electronic device (114) may have been stolen, thereby facilitating easier and quicker recovery of the same.)

Regarding claim 18, Alameh discloses in the electronic device of claim 17, wherein the processor is further configured to transmit the location of the electronic device to an external server when the biometric image does not match with the previously registered biometric image. (para. 93- may use the wireless communication circuit to transmit a wireless communication to another electronic device belonging to the authorized user (113) of the electronic device (114) apparently being stolen. This wireless communication can identify the fact that an unauthorized user has possession of the electronic device and has taken it outside the geofence (118). The message may include other information, such as an image of the unauthorized user, a location of the electronic device (114), sounds recorded by the one or more microphones of the electronic device (114), or other data. This alerts the authorized user to the fact that the electronic device (114) may have been stolen, thereby facilitating easier and quicker recovery of the same.)

Regarding claim 20, Alameh discloses in the electronic device of claim 15, wherein the processor is further configured to permit access to the electronic device when the biometric image matches with the previously registered biometric image. (para. 22- the one or more processors of the electronic device operate the electronic device in a normal mode of operation, with all functions and data being accessible, so long as the electronic device remains within the geofence)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh and further in view of Sheller et al. (US Pub. 20140282868 A1).

Regarding claims 5 and 13, Alameh does not specifically teach the concept of an additional biometric representation having a lower resolution than the previous biometric representations.  However, this concept is known and used in the art as evidenced by Sheller (see para. 12) and therefore, one of ordinary skill in the art would have found it obvious to utilize this teaching of Sheller with the disclosure of Alameh as a simple known way for the user device to use less power in subsequent biometric readings as suggested by Sheller.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh and further in view of Korus et al. (US Pub. 20190042715 A1).

Regarding claim 7, Alameh discloses the method of claim 1, further comprising: keeping the electronic device unlocked when the second digital representation shares the threshold similarity with the previously registered biometric (para. 22- the one or more processors of the electronic device operate the electronic device in a normal mode of operation, with all functions and data being accessible, so long as the electronic device remains within the geofence.) but does not specifically teach initiating a timer at the second time and continuing for a predetermined time period; and initiating an additional security request after the predetermined time period has passed.  However, this concept is known and used in the art as evidenced by Korus (see para. 13, 19) and therefore, one of ordinary skill in the art would have found it obvious to utilize this teaching of Korus with the disclosure of Alameh as a simple known way of preventing a borrowing user from continuing to use the mobile device without the permission of the owner of the mobile device as suggested by Korus (see para. 28).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh and Nguyen and further in view of Korus et al. (US Pub. 20190042715 A1).

Regarding claim 19, Alameh does not specifically teach: generate a timer set to a predetermined time period; and direct the biometric sensor to initiate an additional facial scan of the user after the predetermined time period has passed. However, this concept is known and used in the art as evidenced by Korus (see para. 13, 19) and therefore, one of ordinary skill in the art would have found it obvious to utilize this teaching of Korus with the disclosure of Alameh as a simple known way of preventing a borrowing user from continuing to use the mobile device without the permission of the owner of the mobile device as suggested by Korus (see para. 28).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433